DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In response to applicant's argument that Tang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tang is at least reasonably pertinent to the problem with which applicant was concerned (i.e. topical administration).
Tang makes clear that the use of gelling agents to provide a sufficient viscosity for topical administration ([0114]) including the use of a pharmaceutically acceptable thickening agent ([0119]) in known in the art, and that the preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]).  Tang goes on to teach that cellulose is a known acceptable thickening agent for topical administration and therefore as set forth it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized hydroxyethylcellulose since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of engineering design choice. Additionally, it would have been obvious to use the claimed concentration of thickening agent since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art which is bolstered by the above teachings of Tang that the preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 27 and 38 recite “wherein the cryoprotectant includes a viscosity that is less than 4,000 cP.”  Paragraph [0059] states “a viscosity in the range of about 1 cP to about 10,000 cP, more preferable in the range of about 4,000 cP to about 8,000 cP, and most preferably from about 5,000 cP to about 7,000 cP.”  Therefore, a fair reading of the specification does not provide for a viscosity with no lower limit and an upper limit of less than 4,000 cP.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 7, 8, 29 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0251120 A1 to Anderson et al. (Anderson) in view of US 6,017,337 to Pira (Pira), US 2003/0077329 Al to Kipp et al. (Kipp), US 5,513,629 to Johnson (Johnson), US 2007/0129714 Al to Elkins et al. (Elkins), US 2002/0062142 A1 to Knowlton (Knowlton) and US 2004/0009936 to Tang et al. (Tang).
Regarding claims 1, 7 and 8, Anderson teaches a system (see for example 100) for selectively destroying lipid rich cells of a subject with skin (see entire document), comprising a thermoelectric treatment device (107) having a thermoelectric element (110) having a first side in thermal communication with a heat exchanging surface (115) and a second side opposite the first side (see for example Fig. 1), the heat exchanging element being configured to reduce a temperature of the target region such that lipid rich cells in the region are affected while preserving non-lipid rich cells proximate to the heat exchanging surfaces (see entire document), and teaching indirect contact mediated by a conductive material such as a membrane, lotion, liquid (e.g. water) or a gel to alter or moderate thermoconductivity as desired ([0066]) and employing substances such as glycerol or alcohols to the skin surface.  The treatment device of Anderson includes a housing (Fig. 1A) configured to receive the thermoelectric element (110) such that a sidewall of the housing surrounds the thermoelectric elements (110).  However, Anderson is silent with respect to a fluid-cooled heat-exchanger, the thermoelectric element having a backside substantially covered by the fluid-cooled heat-exchanger, the details of the device that applies the coupling medium, except that the coupling medium contacts the skin and that the coupling medium is a cryoprotectant comprising about 40% propylene glycol and about 0.8% hydroxyethylcellulose.
Pira teaches a cryoprobe based on a Peltier module (title) including a thermoelectric treatment device (Fig. 1) having a fluid-cooled heat-exchanger (24) and a thermoelectric element (22) where the housing (21) has an opening (Fig. 1) configured to receive the fluid-cooled heat-exchanger and the thermoelectric element (Fig. 1) such that a sidewall of the housing surrounds the fluid-cooled heat-exchanger and the thermoelectric cooler (Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a fluid-cooled heat-exchanger as taught by Pira as Pira teaches that the temperature of the thermoelectric element must not rise above the data of the manufacturer to ensure the lifetime of the thermoelectric element (Col. 8, lines 18-39 and Col. 11, lines 29-33).  
Kipp teaches that polypropylene glycol is a recognized cryoprotectant ([0071]), Johnson teaches that polypropylene glycol is a freeze point depressant and that its omission will bring about a composition that is primarily useful for heating applications (Col. 5, lines 22-24), Elkins teaches the use of combinations of cryoprotectants ([0014]) and Knowlton teaches a semipermeability mobile membrane (13) which delivers a medium from a reservoir (11) through the pores (15) of the membrane ([0058]) where the reservoir (11) can be coupled or de-coupled by attaching or removing the reservoir tube (17) and that permeability of the conductive semipermeability mobile membrane (13) can be altered by the development of an electrostatic or dielectric charge, mechanically altering the thickness of the membrane, or a change in temperature ([0058]). It would have been obvious to one having ordinary skill in the art at the time of the invention to employ polypropylene glycol, since it is not critical; is well within the scope of one having ordinary skill in the art; provides no unexpected result and since Elkins teaches using combinations of cryoprotectants and to employ the applicator of Knowlton in the device of Anderson since Anderson as an obvious matter of engineering design choice as Anderson provides no details of the applicator.
Tang teaches the use of gelling agents to provide a sufficient viscosity for topical administration ([0114]) including the use of a pharmaceutically acceptable thickening agent ([0119]). The preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]). Methylcellulose is disclosed by Tang as being the preferred thickening agent but other suitable thickening agents include, for example, xanthan gum, carboxymethyl cellulose, hydroxypropyl cellulose, carbomer, and the like ([0119]). Therefore, it is clear that cellulose is a thickening agent, and it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized hydroxyethylcellulose since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of engineering design choice. Additionally, it would have been obvious to use the claimed concentration of thickening agent since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art which is bolstered by the above teachings of Tang that the preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]).
Regarding claim 2, the combination teaches the system of claim 1 as well as Knowlton teaching wherein the coupling device includes a backside portion proximate to a surface of the treatment device, a front side portion spaced apart from the backside portion, and an intermediate portion between the backside portion and the front side portion (Fig. 4 and [0059-0064]).  
Regarding claim 3, the combination teaches the system of claim 2 as well as Knowlton teaching wherein the front side portion includes at least one aperture (15) in fluid communication with the intermediate portion.
Regarding claim 5, the combination teaches the system of claim 2 as well as Knowlton teaching a supply device (11) in fluid communication with the intermediate portion via a conduit (17) and a pressure sensor (25) operatively coupled to one of the intermediate portion, the supply device, and the conduit for monitoring a pressure in the intermediate portion ([0059-0064]).
Regarding claim 29, the combination teaches the system of claim 1 as well as wherein the heat exchanging element reaches a temperature of about -20°C (see Anderson [0063]).
Regarding claim 37, the combination teaches the system of claim 1, but not wherein a viscosity of the cryoprotectant that is less than 4,000 cP. Tang teaches that a sufficient amount of thickening agent is utilized so that the viscosity is from about 2500 to about 6500 cps for topical administration ([0114]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a thickening agent in an amount sufficient to achieve the claimed viscosity, since this is an appropriate viscosity for a typically applied treatment compound as taught by Tang.
Claim(s) 1-4, 6-9, 29, 31 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0251120 A1 to Anderson et al. (Anderson) in view of US 6,017,337 to Pira (Pira), US 2,516,491 to Swastek (Swastek), US 2003/0077329 Al to Kipp et al. (Kipp), US 5,513,629 to Johnson (Johnson), US 2007/0129714 Al to Elkins et al. (Elkins) and US 2004/0009936 to Tang et al. (Tang).
Regarding claims 1-4 and 6-9, Anderson teaches a system (see for example 100) for selectively destroying lipid rich cells of a subject with skin (see entire document), comprising a thermoelectric treatment device (see for example 107 and [0167]) having a heat exchanging element (110) having a first side in thermal communication with a heat exchanging surface (115) and a second side opposite the first side (see for example Fig. 1), the heat exchanging element being configured to reduce a temperature of the target region such that lipid rich cells in the region are affected while preserving non-lipid rich cells proximate to the heat exchanging surface (see entire document), and teaching indirect contact mediated by a conductive material such as a membrane, lotion, liquid (e.g. water) or a gel to alter or moderate thermoconductivity as desired ([0066]) and employing substances such as glycerol or alcohols to the skin surface. However, Anderson does not discuss details of the device that applies the coupling media or that the coupling media is a cryoprotectant comprising about 40% propylene glycol and 0.8% hydroxyethylcellulose.
Pira teaches a cryoprobe based on a Peltier module (title) including a thermoelectric treatment device (Fig. 1) having a fluid-cooled heat-exchanger (24) and a thermoelectric element (22) where the housing (21) has an opening (Fig. 1) configured to receive the fluid-cooled heat-exchanger and the thermoelectric element (Fig. 1) such that a sidewall of the housing surrounds the fluid-cooled heat-exchanger and the thermoelectric cooler (Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a fluid-cooled heat-exchanger as taught by Pira as Pira teaches that the temperature of the thermoelectric element must not rise above the data of the manufacturer to ensure the lifetime of the thermoelectric element (Col. 8, lines 18-39 and Col. 11, lines 29-33).
Swastek teaches an applicator with apertures which are fed by an absorbent porous member (see entire document), Kipp teaches that polypropylene glycol is a recognized cryoprotectant ([0071]), Johnson teaches that polypropylene glycol is a freeze point depressant and that its omission will bring about a composition that is primarily useful for heating applications (Col. 5, lines 22-24) and Elkins teaches the use of combinations of cryoprotectants ([0014]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to employ polypropylene glycol, since it is not critical; is well within the scope of one having ordinary skill in the art; provides no unexpected result and since Elkins teaches using combinations of cryoprotectants and to employ the applicator of Swastek in the device of Anderson since Anderson as an obvious matter of engineering design choice as Anderson provides no details of the applicator.
Tang teaches the use of gelling agents to provide a sufficient viscosity for topical administration ([0114]) including the use of a pharmaceutically acceptable thickening agent ([0119]). The preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]). Methylcellulose is disclosed by Tang as being the preferred thickening agent but other suitable thickening agents include, for example, xanthan gum, carboxymethyl cellulose, hydroxypropyl cellulose, carbomer, and the like ([0119]). Therefore, it is clear that cellulose is a thickening agent, and it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized hydroxyethylcellulose since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of engineering design choice. Additionally, it would have been obvious to use the claimed concentration of thickening agent since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art which is bolstered by the above teachings of Tang that the preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]).
Regarding claim 29, the combination teaches the system of claim 1 as well as wherein the heat exchanging element reaches a temperature of about -20°C (see Anderson [0063]).
Regarding claim 31, the combination teaches the system of claim 9, but not wherein the absorbent is a cotton pad or a gauze.  However, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a cotton pad or a gauze as the absorbent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 37, the combination teaches the system of claim 1, but not wherein a viscosity of the cryoprotectant that is less than 4,000 cP. Tang teaches that a sufficient amount of thickening agent is utilized so that the viscosity is from about 2500 to about 6500 cps for topical administration ([0114]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a thickening agent in an amount sufficient to achieve the claimed viscosity, since this is an appropriate viscosity for a typically applied treatment compound as taught by Tang.
Claim(s) 10-12, 15, 17, 18, 30 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0251120 A1 to Anderson et al. (Anderson) in view of US 2003/0077329 Al to Kipp et al. (Kipp), US 5,513,629 to Johnson (Johnson), US 2007/0129714 Al to Elkins et al. (Elkins), US 2002/0062142 A1 to Knowlton (Knowlton) and US 2004/0009936 to Tang et al. (Tang).
Regarding claim 10, Anderson teaches a system (see for example 100) for selectively destroying lipid rich cells of a subject with skin (see entire document), comprising a thermoelectric element (110) having a first side in thermal communication with a heat exchanging surface (115) and a second side opposite the first side (see for example Fig. 1), the heat exchanging element being configured to reduce a temperature of the target region such that lipid rich cells in the region are affected while preserving non-lipid rich cells proximate to the heat exchanging surfaces (see entire document), and teaching indirect contact mediated by a conductive material such as a membrane, lotion, liquid (e.g. water) or a gel to alter or moderate thermoconductivity as desired ([0066]) and employing substances such as glycerol or alcohols to the skin surface. However, Anderson is silent with respect to the details of the device that applies the coupling medium, except that the coupling medium contacts the skin and that the coupling medium is a cryoprotectant comprising about 40% propylene glycol and 0.8% hydroxyethylcellulose.
Kipp teaches that polypropylene glycol is a recognized cryoprotectant ([0071]), Johnson teaches that polypropylene glycol is a freeze point depressant and that its omission will bring about a composition that is primarily useful for heating applications (Col. 5, lines 22-24), Elkins teaches the use of combinations of cryoprotectants ([0014]) and Knowlton teaches a semipermeability mobile membrane (13) which delivers a medium from a reservoir (11) through the pores (15) of the membrane ([0058]) where the reservoir (11) can be coupled or de-coupled by attaching or removing the reservoir tube (17) and that permeability of the conductive semipermeability mobile membrane (13) can be altered by the development of an electrostatic or dielectric charge, mechanically altering the thickness of the membrane, or a change in temperature ([0058]). It would have been obvious to one having ordinary skill in the art at the time of the invention to employ polypropylene glycol, since it is not critical; is well within the scope of one having ordinary skill in the art; provides no unexpected result and since Elkins teaches using combinations of cryoprotectants and to employ the applicator of Knowlton in the device of Anderson since Anderson as an obvious matter of engineering design choice as Anderson provides no details of the applicator.
Tang teaches the use of gelling agents to provide a sufficient viscosity for topical administration ([0114]) including the use of a pharmaceutically acceptable thickening agent ([0119]). The preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]). Methylcellulose is disclosed by Tang as being the preferred thickening agent but other suitable thickening agents include, for example, xanthan gum, carboxymethyl cellulose, hydroxypropyl cellulose, carbomer, and the like ([0119]). Therefore, it is clear that cellulose is a thickening agent, and it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized hydroxyethylcellulose since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of engineering design choice. Additionally, it would have been obvious to use the claimed concentration of thickening agent since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art which is bolstered by the above teachings of Tang that the preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]).
Regarding claim 11, the combination teaches the system of claim 10 as well as Knowlton teaching wherein the coupling device includes a backside portion proximate to a surface of the treatment device, a front side portion spaced apart from the backside portion, and an intermediate portion between the backside portion and the front side portion (Fig. 4 and [0059-0064]).
Regarding claim 12, the combination teaches the system of claim 10 as well as wherein the cryoprotectant is configured to substantially cover an interface between the treatment device and the skin, wherein the cryoprotectant is configured to contact at least one of the treatment device and the skin (see combination above).
Regarding claim 15, the combination teaches the system of claim 10 as well as wherein the cryoprotectant is water-soluble (glycerol as disclosed by Anderson is water-soluble as well as Kipp disclosing polypropylene glycol which is also disclosed by Applicant).
Regarding claim 17, the combination teaches the system of claim 12, but not wherein a viscosity of the cryoprotectant in the range of 1 cP to about 10,000 cP. Tang teaches that a sufficient amount of thickening agent is utilized so that the viscosity if from about 2500 to about 6500 cps for topical administration ([0114]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a thickening agent in an amount sufficient to achieve the claimed viscosity, since this is an appropriate viscosity for a typically applied treatment compound as taught by Tang.
Regarding claim 18, the combination teaches the system of claim 12 as well as wherein the cryoprotectant has a freezing point below about -10°C (the polypropylene glycol of Kipp is recognized by Applicant as an appropriate depressant).
Regarding claim 30, the combination teaches the system of claim 10 as well as wherein the heat exchanging element reaches a temperature of about -20°C (see Anderson [0063]).
Regarding claim 38, the combination teaches the system of claim 10, but not wherein a viscosity of the cryoprotectant that is less than 4,000 cP. Tang teaches that a sufficient amount of thickening agent is utilized so that the viscosity is from about 2500 to about 6500 cps for topical administration ([0114]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a thickening agent in an amount sufficient to achieve the claimed viscosity, since this is an appropriate viscosity for a typically applied treatment compound as taught by Tang.
Claim(s) 10-12, 15, 17, 18, 30, 32-34 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0251120 A1 to Anderson et al. (Anderson) in view of US 2,516,491 to Swastek (Swastek), US 2003/0077329 Al to Kipp et al. (Kipp), US 5,513,629 to Johnson (Johnson) and US 2007/0129714 Al to Elkins et al. (Elkins) and US 2004/0009936 to Tang et al. (Tang).
Regarding claims 10, 11, 32 and 33, Anderson teaches a system (see for example 100) for selectively destroying lipid rich cells of a subject with skin (see entire document), comprising a thermoelectric treatment device (see for example 107 and [0167]) having a heat exchanging element (110) having a first side in thermal communication with a heat exchanging surface (115) and a second side opposite the first side (see for example Fig. 1), the heat exchanging element being configured to reduce a temperature of the target region such that lipid rich cells in the region are affected while preserving non-lipid rich cells proximate to the heat exchanging surface (see entire document), and teaching indirect contact mediated by a conductive material such as a membrane, lotion, liquid (e.g. water) or a gel to alter or moderate thermoconductivity as desired ([0066]) and employing substances such as glycerol or alcohols to the skin surface. However, Anderson does not discuss details of the device that applies the coupling media or that the coupling media is a cryoprotectant comprising about 40% propylene glycol and 0.8% hydroxyethylcellulose.
Swastek teaches an applicator with apertures which are fed by an absorbent porous member (see entire document), Kipp teaches that polypropylene glycol is a recognized cryoprotectant ([0071]), Johnson teaches that polypropylene glycol is a freeze point depressant and that its omission will bring about a composition that is primarily useful for heating applications (Col. 5, lines 22-24) and Elkins teaches the use of combinations of cryoprotectants ([0014]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to employ polypropylene glycol, since it is not critical; is well within the scope of one having ordinary skill in the art; provides no unexpected result and since Elkins teaches using combinations of cryoprotectants and to employ the applicator of Swastek in the device of Anderson since Anderson as an obvious matter of engineering design choice as Anderson provides no details of the applicator.
Tang teaches the use of gelling agents to provide a sufficient viscosity for topical administration ([0114]) including the use of a pharmaceutically acceptable thickening agent ([0119]). The preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]). Methylcellulose is disclosed by Tang as being the preferred thickening agent but other suitable thickening agents include, for example, xanthan gum, carboxymethyl cellulose, hydroxypropyl cellulose, carbomer, and the like ([0119]). Therefore, it is clear that cellulose is a thickening agent, and it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized hydroxyethylcellulose since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of engineering design choice. Additionally, it would have been obvious to use the claimed concentration of thickening agent since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art which is bolstered by the above teachings of Tang that the preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]).
Regarding claim 12, the combination teaches the system of claim 10 as well as wherein the cryoprotectant is configured to substantially cover an interface between the treatment device and the skin, wherein the cryoprotectant is configured to contact at least one of the treatment device and the skin (see combination above).
Regarding claim 15, the combination the system of claim 10 as well as wherein the cryoprotectant is water-soluble (glycerol as disclosed by Anderson is water-soluble as well as Kipp disclosing polypropylene glycol which is also disclosed by Applicant).
Regarding claim 17, the combination teaches the system of claim 12, but not a viscosity of the cryoprotectant in the range of 1 cP to about 10,000 cP. Tang teaches that a sufficient amount of thickening agent is utilized so that the viscosity if from about 2500 to about 6500 cps for topical administration ([0114]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a thickening agent in an amount sufficient to achieve the claimed viscosity, since this is an appropriate viscosity for a typically applied treatment compound as taught by Tang.
Regarding claim 18, the combination teaches the system of claim 12 as well as wherein the cryoprotectant has a freezing point below about -10°C (the polypropylene glycol of Kipp is recognized by Applicant as an appropriate depressant).
Regarding claim 30, the combination teaches the system of claim 10 as well as Anderson teaching wherein the heat exchanging element reaches a temperature of about -20°C (see Anderson [0063]).  
Regarding claim 34, the combination teaches the system of claim 33, but not wherein the absorbent is a cotton pad or a gauze.  However, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a cotton pad or a gauze as the absorbent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 38, the combination teaches the system of claim 10, but not wherein a viscosity of the cryoprotectant that is less than 4,000 cP. Tang teaches that a sufficient amount of thickening agent is utilized so that the viscosity is from about 2500 to about 6500 cps for topical administration ([0114]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a thickening agent in an amount sufficient to achieve the claimed viscosity, since this is an appropriate viscosity for a typically applied treatment compound as taught by Tang.
Claim(s) 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson, Kipp, Johnson, Elkins, Knowlton and Tang or Anderson, Swastek, Kipp, Johnson, Elkins and Tang as applied to claim 12 above, and further in view of US 4,764,463 to Mason et al. (Mason).
Regarding claim 13, Anderson in view of Kipp, Johnson, Elkins and Knowlton or Anderson in view of Swastek, Kipp, Johnson and Elkins teaches the system of claim 12, but does not teach the particular pH. Mason teaches that a pH within the range of 7.2 to 7.6 is desirable due to this being the physiological pH of tissue being frozen (Col. 2, lines 14-33). It would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the claimed pH since it this is close to the physiological pH, which is desirable, since it will promote the preservation of the tissue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794